Citation Nr: 0620922	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-41 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, secondary to a bilateral foot disorder.

3.  Entitlement to service connection for a bilateral ankle 
and leg disorder, secondary to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son
ATTORNEY FOR THE BOARD

J. Watson, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, granting service connection for tinnitus and hearing 
loss and denying service connection for a bilateral foot 
disorder, a bilateral knee disorder secondary to a bilateral 
foot disorder, a back disorder, a bilateral leg and ankle 
disorder secondary to a bilateral foot disorder, a heart 
disorder, a skin disorder, prostate cancer, and an ulcer.  
The denials of service connection for a back disorder and an 
ulcer have not been appealed.  Appeals regarding service 
connection for a heart disorder and prostate cancer were 
withdrawn at an RO hearing on appeal in April 2005.  Thus, 
the only issues on appeal are service connection for a 
bilateral foot disorder, a bilateral knee disorder secondary 
to a bilateral foot disorder, and a bilateral ankle and leg 
disorder secondary to a bilateral foot disorder.  A 
subsequent June 2005 rating decision denying service 
connection for residuals of cold injury has not been 
appealed.

The issues of service connection for a bilateral foot 
disorder, a bilateral knee disorder secondary to a bilateral 
foot disorder, and a bilateral leg and ankle disorder 
secondary to a bilateral foot disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The Board notes that efforts were made to obtain the 
veteran's service medical records and personnel records, but 
they were destroyed in a fire.  When a veteran's service 
records are unavailable, the VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board 
notes that further action is required as to the issues on 
appeal.

The veteran has presented evidence that his foot problems 
arose during service.  However, he has varying diagnoses and 
it is unclear which diagnoses are related to service.  

As noted, the service medical records are unavailable.  
However, lay evidence and sick reports are of record.  A 
letter from an army friend, received in August 2004, stated 
that the veteran "had trouble with his feet," including 
problems performing routine tasks such as getting on and off 
trucks to go to work and climbing down the hold of a ship.  
Moreover, daily sick call records reveal that the veteran 
reported to sick call at least six times between August 1943 
and March 1944.  

In handwritten medical records from a private podiatrist, 
detailing a period of time from August 1999 to September 
2003, the veteran was diagnosed with hammer toes, 
metatarsalgia, severe calluses, fungal toenails, and mycotic 
toenails, among other conditions.  In September 2003, the 
veteran was afforded a VA examination.  The examiner 
diagnosed metatarsalgia in the right foot and calluses, 
hammer toes, onychomycosis of the toenails, corns, toe 
dislocations, and second degree pes planus in both feet.  The 
examiner failed to elucidate which of these diagnoses, if 
any, were attributed to the veteran's service.  In October 
2003, the RO received correspondence from the veteran's 
private podiatrist identifying ulcerative lesions on the 
right foot and stress fractures, metatarsal problems, 
arthritis, and plantar fat pad atrophy in both feet.  The 
podiatrist attributed these problems, but no others, to ill-
fitting combat boots worn during service. 

The Board finds that, due to the myriad of diagnoses 
regarding the veteran's feet, he should be afforded another 
VA examination to determine what disabilities are currently 
present and whether it is as likely as not that each of the 
identified disabilities is related to service.  

The veteran has also received multiple diagnoses in regard to 
his knee disability.  In December 2002, a private knee doctor 
noted the patient "had not very much evidence of 
degenerative joint disease, but more evidence for soft tissue 
injuries particularly in the right and left medial and 
lateral distal femoral insertion sites of the knees."  In 
February 2003, the same doctor found "some degenerative 
joint disease here but we [also] found soft tissue injuries . 
. ."  The doctor also linked the disabling changes in the 
veteran's knees to a modified gait due to foot pain. 

On VA examination in September 2003, the examiner noted pain 
in both of the veteran's knees at the end of flexion, 
weakness, tenderness, degenerative changes, 
chrondrocalcinosis, loose bodies, and bilateral degenerative 
arthritis.  The examiner further found that "it is at least 
as likely as not that the veteran's knee conditions like 
degenerative arthritis is [sic] related to his feet, service 
connected."  However, as noted, it is unclear which, if any, 
foot disabilities are related to service.  

Further, the veteran alleges an "ankle and leg disorder," 
although it is also unclear whether there are any ankle or 
leg disabilities other than those disabilities identified as 
foot and knee disabilities.  In December 2002, the veteran 
saw a private doctor with complaints of numbness and 
paresthesia in his ankles, yet the doctor did not "find much 
evidence of injury in this area" and linked the complaints 
to problems in the lumbosacral spine.  The September 2003 VA 
examiner noted some limitation of the ankle range of motion 
bilaterally, but offered no additional comment.

Therefore, in order to accurately ascertain the specific 
disorders the veteran has in his feet, ankles, legs, and 
knees and in order to ascertain specifically which of these 
disorders is linked to the veteran's service, a further 
examination is required.

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As this case is being remanded, the 
veteran should be notified in the VCAA notice of directives 
regarding a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Schedule the veteran for a physical 
examination, to include examination of the 
veteran's knees, feet, legs, and ankles.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays if indicated, should be accomplished.  
A rationale for any opinion expressed should 
be provided.

The examiner should specifically identify 
present disabilities, if any, in the 
veteran's knees, feet, legs, and ankles and 
should opine as to the date of onset and 
etiology of each diagnosed disorder.  The 
examiner should specifically address whether 
the veteran has disabilities that were as 
likely as not first manifest during service; 
whether arthritis was as likely as not 
manifest within one year thereof; or whether 
it is as likely as not that any of the 
diagnosed disorders is otherwise related to 
service.  That is, the examiner should state 
whether it is as likely as not that each of 
the identified disabilities is etiologically 
related to service.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

